Title: To George Washington from Brigadier General Nathaniel Heard, 5 June 1777
From: Heard, Nathaniel
To: Washington, George



Sir
Pompton [N.J.] June 5. 1777

About ten days past—there was about two Tierces Tea found by some of my Troops at Paramus—it was hid in the Woods—and by the best account belongs to a great Villian Fled to New York—The party who found it Seems to think they are intitled to the benifit of it, but have forbid their makeing use of any of it—Judging it rather to belong to the States—and had orderd it Sent to Head Quarters for the use of the Army—but as many of both Officers & Men Judg’d it belongd to the Captors—countermanded my Orders—& to give them more Satisfaction—thought proper to inform your Excellency and wait your directions—thereoff.
About the Same [time] there was a Scouting party Sent off from the Detachment at paramus—who fortunately took two Teams—going

into the Enemy, with Flour—Meat &c.—Now the dispute is, wheather those that took it, Shall have the Entire benefit of it; or wheather those that was orderd to continue at Paramus—to mount the necessary Guards there while the Scouting party was gone are not entitled to their equal proportion—I am Sorry to trouble your Excellency with these Little afairs—but really am at a loss to Settle the afair to Satisfaction—when one word from your Excellency will finally do it. I am sr Your Excelly Most Obedt Hume Sert

Nathaniel Heard

